Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 12/30/2021 overcomes the previously raised Claim Objections and the amendments to the independent claims, which includes similar claim limitation to previously indicated allowable subject matter of claim 30, overcome the prior art of record. However, the amendment to claim 39, which cancels the claim, renders dependent claim 40 unclear since it depends on a cancelled claim. To remedy this, the examiner proposed to attorney Helene Raybaud [74971] to amend via examiner’s amendment claim 40 to depend on claim 37. Attorney Raybaud authorized the examiner’s amendment, thus placing the application in condition for allowance.   

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Helene Raybaud [74971] on 01/24/2022.

XxX ” indicates additions; Bold text “ XxX ” indicates amendments or changes to status; Bold and crossed-out text “  ” indicates deletions; Double bracketed and bold text “ [[x]] ” indicates deletions; Text within asterisk “ ***XxX*** ” indicates examiner's note and are not part of the claim) : 
IN THE CLAIMS:

40. (Currently amended) The method of claim [[39]] 37, comprising flowing the fluid into the recessed portion formed in the center portion of the first disc surface of the first disc through one or more channels that extend axially through the first disc, radially across the raised portion of the first disc surface, or both.

***Only claim 40 is being amended. All other claims are to remain as filed in the response filed on 12/30/2021. Claim 40 is being amended to overcome dependency issue since claim 39 is now a cancelled claim.***


Allowable Subject Matter
Claims 21-38 (19 claims) are allowed.
The following is an examiner’s statement of reasons for allowance:

As it was mentioned in the previous Office Action, the closest prior art are Hendricks (US 5,088,689), Goldsmith (US 2,93,240), Ortelli (US 3,696,710), Hendrick (US 5,063,954), Tower (US 8,876,081), Perez (US 2009/0205728) and Dunkl-Jacobs (US 9,657,464). Hendricks, Hendrick, Tower and Perez teaches of various examples of rotary multi orifice valves similar to applicant’s general invention. Notice that these valves lack the claimed feature of the recessed portion that allows to reduce friction. Goldsmith teaches of a rotary multi orifice valve comprising a recessed portion for reducing friction similar to a key feature of the claimed invention. Ortelli and Dunkl-Jacobs teaches of examples of rotary disk valves comprising a fluid pressure balancing feature wherein fluid pressure acts on recessed portions of the disks to aid in reducing friction similar to a key feature of the claimed invention. Notice that while the Goldsmith, Ortelli and Dunkl-Jacobs does include recessed portions for reducing friction similar to applicant’s key feature, these recesses do not cross the center of the rotating disk but are provided in their periphery. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the limitations of “flowing the fluid into a recessed portion formed across a center portion in a first disc surface of the first disc to reduce friction between the first disc and the second disc”, “flowing the fluid through one or more channels into a recessed portion extending across a center portion of the first disc surface of the first disc” and “wherein the fluid flows into a recessed portion formed in a center portion of the first disc surface of the first disc” in combination with all the limitations as claimed in claims 21-38 and 40 and as shown in at least Figs. 1 and 3 of the application.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753